Citation Nr: 0005400	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right wrist fracture.  

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma, to include sleep apnea.  

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

4.  Entitlement to an increased (compensable) evaluation for 
hypertension.  



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active duty service from December 1990 to 
May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                 

The issue of entitlement to an increased (compensable) rating 
for enlarged tonsils will be discussed in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  Residuals of a right wrist fracture are manifested by 
current complaints of chronic pain and stiffness, and 
objective evidence of pain on motion and loss of range of 
motion.  

2.  The appellant takes inhalers on a daily basis in order to 
help his breathing.  

3.  The appellant has internal hemorrhoids at the 12 o'clock, 
3 o'clock, and 
9 o'clock positions; they are not thrombotic, are not 
irreducible with excessive redundant tissue, and do not 
evidence frequent recurrences.

4.  The appellant is currently not on medication for control 
of his hypertensive condition; his current blood pressure 
readings included the following: (1) 142/97 sitting, (2) 
140/90 lying, and (3) 138/90 standing.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right wrist fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.7, 4.71a, , Diagnostic Codes 5214, 5215 
(1999).  

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 30 percent rating for asthma, to include 
sleep apnea, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 4.97, Diagnostic 
Code 6602 (1996); 61 Fed. Reg. 46,720 (1996) (codified at 
38 C.F.R. § 4.97, Diagnostic Code 6602).  

3.  The criteria for an increased (compensable) evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7336 (1999).  

4.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996), and as amended 
at 62 Fed. Reg. 65207-65224 (effective January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Applicable Laws and Regulations

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected residuals of 
a right wrist fracture, service-connected asthma, to include 
sleep apnea, service-connected hemorrhoids, and service-
connected hypertension, have all increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When the 
appellant submits a well-grounded claim, VA must assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claims has 
been met.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1999).

The VA's regulations, under 38 C.F.R. §§ 4.40 and 4.45, 
recognize that functional loss of a joint may be the result 
from pain on motion or use, when supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Lichetenfels v. Derwinski, 1 Vet. App. 484 (1991).  
Further, 38 C.F.R. § 4.59, which addresses the rating of 
arthritis, recognizes that painful motion is an important 
factor of disability.  

As noted above, in an April 1998 rating decision, the RO 
granted the appellant's claims for the following: (1) 
entitlement to service connection for the residuals of a 
right wrist injury, (2) entitlement to service connection for 
asthma, to include sleep apnea, (3) entitlement to service 
connection for hemorrhoids, and (4) entitlement to service 
connection for hypertension.  At that time, the RO assigned a 
10 percent disabling rating for the appellant's service-
connected residuals of a right wrist injury, a 10 percent 
disabling rating for the appellant's service-connected 
asthma, to include sleep apnea, a zero percent disabling 
rating for the appellant's service-connected hemorrhoids, and 
a zero percent disabling rating for the appellant's service-
connected hypertension.  The Board observes that the above 
disabling ratings were all effective from May 22, 1997, the 
day following the appellant's separation from service.  As 
the appellant takes issue with the initial rating assigned 
following a grant of service connection, the Board must 
evaluate the relevant evidence since military service.  In 
doing so, separate ratings may assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).

B.  Residuals of a Right Wrist Fracture

I.  Factual Background

The appellant's service medical records include a Physical 
Evaluation Medical Board Report, dated in February 1997.  
According to the Report, in 1992, the appellant sustained a 
right scaphoid fracture of his wrist, with subsequent 
nonunion.  The Report reflects that in 1994, the appellant 
underwent a Matti-Russe bone graft for his nonunion.  
According to the Report, nonunion persisted and the appellant 
suffered from chronic wrist pain, with evidence of 
degenerative joint disease of the radioscaphoid joint.  The 
Report shows that the appellant subsequently underwent a 
proximal row carpectomy in April 1996.  However, according to 
the Report, the appellant's pain persisted with lifting, 
carrying objects in his right hand, and with any attempts at 
performing his duties as an Avionics Technician.  In 
addition, the appellant's chronic right wrist pain interfered 
with his activities of daily living, such as turning door 
knobs.  The Report reflects that the appellant was placed on 
light duty.  

According to the February 1997 Report, a recent orthopedic 
physical evaluation of the appellant's right wrist showed 
that there was a well healed dorsal transverse, and that 
there were also volar longitudinal incisions across his right 
wrist.  There was no palpable tenderness to palpation or to 
the volar or dorsal wrist areas.  Active range of motion, 
left/right, was as follows: dorsiflexion was 75/35 degrees, 
volar flexion was 70/30 degrees, radial deviation was 15/-2 
degrees, and ulnar deviation was 55/20 degrees.  Grip 
strength with the Jamar dynamometer revealed left hand grip 
strength at 130 pounds compared with right hand grip strength 
of 110 pounds.  There was no crepitus with wrist range of 
motion.  Previous x-rays were consistent with proximal row 
carpectomy.  Following the physical examination and a review 
of the x-rays, the appellant was diagnosed with chronic right 
wrist pain, refractory.  According to the Report, it was the 
Medical Board's determination that the appellant was unable 
to perform his job or return to a full duty status due to 
persistent right wrist pain on a daily basis.  The Medical 
Board then referred the appellant's case to the Physical 
Evaluation Board for adjudication.  In a March 1997 decision, 
the Physical Evaluation Board recommended that the appellant 
be separated from active duty.  In May 1997, the appellant 
was discharged from the military.   

In February 1998, the appellant underwent a VA examination.  
At that time, he stated that during service, he fractured his 
right navicular bone while playing basketball.  The appellant 
noted that following the injury, his navicular bone was 
pinned, and a bone graft was placed into the navicular 
without success.  He indicated that he continued to have 
chronic right wrist pain, and that subsequently, he underwent 
surgery and the proximal row of carpal bones was removed.  
According to the appellant, at present, he had chronic pain 
and stiffness in his right wrist.  The appellant indicated 
that his wrist swelled if disturbed and was occasionally 
numb.  According to the appellant, he took Tylenol for the 
pain.  The appellant noted that he had flare-ups when his 
wrist became cold, and that during those periods of time, he 
developed a throbbing, aching pain until his wrist warmed up.  
He reported that he was unable to use his right hand during 
flare-ups.  The appellant stated that he wore a brace when 
sleeping in order to prevent his wrist pain from keeping him 
awake.  According to the appellant, his usual occupation and 
daily activities were effected by his right wrist disability 
because his right hand was his dominant hand, and he was 
unable to write for long periods of time, without severe 
pain.   

The physical examination showed that dorsal flexion was to 10 
degrees, palmar flexion was to 13 degrees, radial deviation 
was to 10 degrees, and ulnar deviation was to 20 degrees.  
The joint was stiff and painful, and all movements increased 
the appellant's pain.  The movement of the appellant's wrist 
was decreased with each flare-up or repetitive use, and 
during flare-ups, the appellant was unable to move his wrist 
at all.  There was painful motion, no edema, no effusion, and 
no instability.  Weakness and tenderness were present.  An x-
ray of the appellant's right wrist was interpreted as showing 
no fracture of the metacarpals.  The phalanges were intact, 
with the joint spaces well maintained.  The proximal carpal 
row had been previously resected, with a few small fragments 
of bone remaining at the wrist from the surgical procedure.  
There was some flattening and deformity of the distal radius, 
secondary to the degenerative process.  The distal carpal row 
was still intact, and that included the pisiform.  There were 
no acute fractures, and there appeared to be some mild soft 
tissue swelling about the wrist.  The examining physician 
noted that he did not see any active bony destruction 
allowing for the post-surgical changes.  The diagnoses 
included the following: (1) normal right hand, (2) previous 
resection of the proximal carpal row at the right wrist, with 
some secondary degenerative changes and some small fragments 
of bone in the region, and (3) some mild soft tissue swelling 
about the wrist.  Following the physical examination and a 
review of the x-ray, the examiner diagnosed the appellant 
with degenerative joint disease of the right wrist, status-
post fracture of the navicular bone, right, and status-post 
proximal carpectomies with residual loss of range of motion.  


II.  Analysis

As previously stated, the appellant's service-connected 
residuals of a right wrist injury are rated as 10 percent 
disabling under Diagnostic Code 5215.  

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted when either the wrist is limited to dorsiflexion of 
less than 15 degrees, or when palmar flexion of the wrist is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1999).  Alternatively, a 30 percent 
evaluation is warranted for favorable ankylosis of the major 
wrist in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1999).  

To summarize, the appellant contends that his current rating 
for his residuals of a right wrist fracture is not enough for 
the amount of disability that his right wrist disability 
causes him.  The appellant states that he has chronic pain in 
his right wrist, and that he has lost almost all motion in 
his wrist.  He maintains that he also has loss of feeling in 
his right wrist, loss of grip, loss of strength, and loss of 
legible penmanship.  According to the appellant, he is not 
able to perform intermediate electronics in the capacity that 
he had been trained for, and as such, he could not obtain 
employment that provided enough income to support his family.  
The appellant notes that he is right handed, and that because 
of his right wrist disability, he is limited in what he can 
do.  He indicates that he is not able to perform certain 
tasks that his co-workers can perform, which essentially 
limited his job advancement opportunities.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the instant case, the Board has considered the recent 
evidence of record but finds that there is no basis for a 
higher evaluation under either Diagnostic Code 5215 or 
Diagnostic Code 5214.  The Board notes that in the 
appellant's February 1998 VA examination, dorsal flexion was 
to 10 degrees, palmar flexion was to 13 degrees, radial 
deviation was to 10 degrees, and ulnar deviation was to 20 
degrees.  The joint was stiff and painful, and all movements 
increased the appellant's pain.  The movement of the 
appellant's wrist was decreased with each flare-up or 
repetitive use.  The appellant was diagnosed with 
degenerative joint disease of the right wrist, status-post 
fracture of the navicular bone, right, and status-post 
proximal carpectomies with residual loss of range of motion.  

In light of the above, the Board has considered the 
appellant's service-connected right wrist disability under 
Diagnostic Code 5215 (limitation of motion of the wrist).  
However, the Board notes that the appellant is currently in 
receipt of the maximum schedular evaluation provided under 
Diagnostic Code 5215.  Therefore, the Board observes that the 
next higher rating under Diagnostic Code 5214 requires 
ankylosis of the right wrist.  The Board notes that the 
evidence of record is negative for a diagnosis of ankylosis 
of the right wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214.  Accordingly, the Board finds that in light of the 
foregoing, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under Diagnostic Codes 
5215 and 5214.  







C.  Asthma, To Include Sleep Apnea

I.  Factual Background

The appellant's service medical records show that in December 
1994 and in February 1995, the appellant had chest x-rays 
taken.  Both x-rays were interpreted as being within normal 
limits.  The records show that in January 1997, the appellant 
was treated after complaining of shortness of breath.  At 
that time, he stated that over the past few years, he had 
been experiencing chest pain with breathing.  The appellant 
noted that he had a dog and a cat in the house, and that he 
experienced shortness of breath when his wife dusted the 
house.  Following the physical examination, the appellant was 
diagnosed with allergic rhinitis and asthma.  The records 
further reflect that in March 1997, the appellant underwent 
an Obstructive Sleep Apnea Evaluation.  At that time, the 
appellant noted that he snored and that he had excessive 
daytime somnolence.  The appellant also stated that he had 
episodes of breathing cessation which lasted for a couple of 
seconds.  

In February 1998, the appellant underwent a VA respiratory 
examination.  At that time, he stated that he had been 
diagnosed with allergy asthma due to dust, pollens, and pet 
dander.  The appellant indicated that he had a nonproductive 
cough with his asthma attacks, and that he had shortness of 
breath at the time of the attacks.  He noted that when he had 
shortness of breath, he had to stop and use an inhaler.  
According to the appellant, he had attacks approximately two 
times per month.  The appellant reported that he could 
maintain a normal function level between attacks.  He stated 
that he used Proventil and Primatene Inhalers.  At the time 
of the VA examination, a chest x-ray was taken.  The x-ray 
was interpreted as showing normal configuration of the 
cardiac and mediastinal silhouettes.  The lungs were well 
expanded and free of focal consolidation, interstitial 
prominence, or mass.  There was no pleural disease suggested.  
The impression was that no active cardiac or pulmonary 
disease was identified.  

In the appellant's February 1998 VA Respiratory examination, 
the appellant underwent pulmonary function tests.  The 
pulmonary function testing showed that a Forced Expiratory 
Volume in one second (FEV-1), pre-bronchodilator, measured 80 
percent of predicted value.  The pulmonary function testing 
also showed that a Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC), pre-bronchodilator, 
measured 82 percent of predicted value.  The Board notes that 
the report contained an uninterpreted graphical 
representation of the appellant's FEV-1 and FEV-1/FVC, post-
bronchodilator, pulmonary function testing results.  Upon a 
review of the testing results, the examining physician stated 
that there was a moderate obstruction lung defect.  The 
airway obstruction was confirmed by the decrease in flow 
rate, at peak flow, and flow at 50 percent, 75 percent of the 
flow volume curve.  An obstructive lung defect was confirmed 
by an increased respiratory volume (RV) and an increased 
total lung capacity (TLC).  The examiner further noted that 
there was a moderate decrease in diffusing capacity.  
Following the physical examination and a review of the x-ray 
and the pulmonary function testing results, the examiner 
diagnosed the appellant with asthma due to allergies to dust, 
pollen, and cat and dog dander.  

In February 1998, the appellant underwent a VA examination.  
At that time, he stated that he had been diagnosed with sleep 
apnea, and that he had difficulty breathing through his nose.  
The appellant indicated that he had extremely large tonsils, 
and that he had trouble breathing through his nose.  He noted 
that he had dyspnea on exertion, but not at rest, and that he 
had allergies to dust, pollen, and cat and dog dander.  
According to the appellant, he would frequently wake up in 
the middle of the night with difficulty breathing, gasping 
for breath.  The appellant stated that he would wake up as 
many as eight to ten times a night.  Upon physical 
examination of the appellant's nose, there was no evidence of 
nasal obstruction.  The appellant's tonsils were extremely 
large, with crypts which had inspissated food particles in 
them.  There was no evidence of sinusitis.  The diagnoses 
included the following: (1) severe hypertrophy of the tonsils 
with chronic tonsillitis, and (2) sleep apnea due to 
diagnosis number one.  

In the appellant's April 1998 Notice of Disagreement, the 
appellant stated that he was diagnosed with asthma during 
service.  The appellant indicated that in 1994, his wife 
noticed that he was having difficulty breathing during the 
night, and that his snoring was keeping her up.  He reported 
that he started having trouble breathing during both the 
daytime and in the evenings, and that he started using 
Primatene Mist, an over-the-counter bronchial inhaler which 
helped him breathe.  The appellant revealed that at present, 
he had to take the inhaler on a daily basis in order to 
prevent severe asthma attacks, which occurred three to four 
times a month.  According to the appellant, he used the 
steroid inhaler proactively in the morning, before he went to 
work, and at night, before he went to bed.  The appellant 
stated that his asthma worsened when it was windy outside or 
when he was around animals, smoke, dust, and flowering 
plants.  He noted that he was also having problems sleeping, 
and that he would wake up in the middle of the night with a 
loss of air.  The appellant reported that his asthma severely 
limited his employment opportunities because he lived in Las 
Vegas where many work environments included areas with large 
amounts of cigarette smoke.  According to the appellant, 
cigarette smoke aggravated his asthma.  


II.  Analysis

As previously stated, the appellant's service-connected 
asthma, to include sleep apnea, has been rated as 10 percent 
disabling under Diagnostic Codes 6814 and 6602.  The Board 
notes that the VA regulations for evaluations disabilities of 
the respiratory system changed effective October 7, 1996.  
See Schedule for Rating Disabilities, Respiratory System, 61 
Fed. Reg. 46,720 (1996) (to be codified at 38 C.F.R. Part 4).  
The Board further observes that Diagnostic Code 6814 appeared 
in the rating criteria in effect prior to October 7, 1996, 
and not in the rating criteria effective October 7, 1996.  
Pursuant to Diagnostic Code 6814, residuals of pneumothorax 
were to be rated analogous to Diagnostic Code 6602 (asthma, 
bronchial).

According to the General Rating Formula for Bronchial Asthma, 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for mild paroxysms of asthmatic type breathing, 
characterized by high pitched expiratory wheezing and 
dyspnea, occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation required 
moderate, rather frequent asthma attacks (separated by only 
10 to 14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation requires severe 
bronchial asthma manifested by frequent attacks (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication.  More than 
light manual labor must be precluded.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 10 percent evaluation is 
warranted where the veteran has an FEV-1 of 71 to 80 percent 
of predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
where the veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
Note which follows these provisions indicates that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
service connected asthma, to include sleep apnea, causes him.  
The appellant maintains that he uses an inhaler on a daily 
basis in order to prevent severe asthma attacks, which occur 
three to four times a month.  He further notes that he has 
problems sleeping, and that he wakes up in the middle of the 
night with a loss of air.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu, 2 Vet. App. at 492.  

In the instant case, the Board finds that an evaluation of 30 
percent is warranted for the appellant's service-connected 
asthma, to include sleep apnea, under the new revised 
criteria.  As previously stated, under Diagnostic Code 6602, 
a 30 percent evaluation is warranted where the veteran has an 
FEV-1 of 56 to 70 percent of predicted value, or; an FEV-
1/FVC of 56 to 70 percent of predicted value, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  The Board notes that in light 
of the appellant's February 1998 VA respiratory examination, 
which included pulmonary function testing, although the 
appellant did not have an FEV-1 of 56 to 70 percent of 
predicted value or an FEV-a/FVC of 56 to 70 percent of 
predicted value, in the appellant's April 1998 NOD, the 
appellant noted that he used inhalers on a daily basis.  
Accordingly, after resolving all reasonable doubt in the 
appellant's favor, the Board concludes that the evidence of 
record more closely approximates the criteria for a 30 
percent rating under Diagnostic Code 6602.  Therefore, an 
increased evaluation of 30 percent is warranted for the 
appellant's service-connected asthma, to include sleep apnea.  

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation under 
either the old or new rating criteria.  However, the 
preponderance is clearly weighted against a higher rating.  
Under the old rating criteria, a 60 percent evaluation 
requires severe bronchial asthma manifested by frequent 
attacks (one or more attacks weekly) and marked dyspnea on 
exertion between attacks with only temporary relief by 
medication.  More than light manual labor must be precluded.  
However, the Board notes that in the appellant's April 1998 
NOD, the appellant stated that he had severe asthma attacks 
three to four times a month.  Moreover, the Board further 
notes that under the new rating criteria, a 60 percent 
evaluation is warranted where the veteran has an FEV-1 of 40 
to 55 percent of predicted value, or; an FEV-1/FVC of 40 to 
55 percent of predicted value, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The Board observes 
that the evidence of record is negative for any of the above 
requirements under the new rating criteria.  In light of the 
above, the Board finds no reasonable basis to grant the 
appellant a rating in excess of 30 percent.  

The Board further notes that in regards to the appellant's 
service-connected sleep apnea, regulations do not permit 
ratings under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 to be combined with each other.  38 C.F.R. § 
4.96(a) (1999).  The Board observes that the appellant's 
service-connected asthma is rated under Diagnostic Code 6602, 
and that his sleep apnea is rated under Diagnostic Code 6847.  
Thus, although they are different disabilities, a single 
rating is assigned under the Diagnostic Code which reflects 
the dominant disability, which in the appellant's case, is 
his service-connected asthma.  Id.  


D.  Hemorrhoids

I.  Factual Background

The appellant's service medical records show that in January 
1995, the appellant was treated after complaining of loose 
bowel movements.  At that time, the appellant stated that for 
the past month, he had had a sore rectum.  The appellant 
indicated that he currently had a little bright red blood and 
a "scratching" feeling inside his rectum.  The physical 
examination showed that the appellant had a pale ulcer in his 
anus at 5 o'clock, with tender edges and no swelling.  Upon 
digital examination, there was no tenderness or masses, and 
there was no stool or blood.  The diagnosis was of rectal 
fissures.  

In February 1998, the appellant underwent a VA examination.  
At that time, the appellant stated that in 1994, he noticed 
that he had blood in his stools and after bowel movements.  
The appellant indicated that he was subsequently examined and 
diagnosed with hemorrhoids.  He noted that at present, he had 
no problem with sphincter control and that he had no fecal 
leakage.  According to the appellant, he had bleeding 
approximately once a month with bowel movements, and the 
bleeding lasted for up to two days.  The appellant revealed 
that he had not had any thrombotic hemorrhoids.  He stated 
that during service, he used Anusol suppositories, and that 
he currently used Preparation H.  

The physical examination showed that the lumen of the rectum 
and anus was normal, and that the appellant had no signs of 
anemia.  There were no fissures upon examination of the anal 
area, and there were internal hemorrhoids at the 12 o'clock, 
3 o'clock, and 9 o'clock positions.  None of the hemorrhoids 
were thrombosed, and there was no evidence of any bleeding.  
The diagnosis was of internal hemorrhoids at the 3, 9, and 12 
o'clock positions.  

In an April 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
hemorrhoids.  At that time, the RO noted that the appellant's 
service medical records were negative for any complaints or 
findings of hemorrhoids.  The RO stated that the appellant 
was discharged in May 1997, and that he filed his claim for 
service connection for hemorrhoids in July 1997.  In 
addition, the Board further noted that in the appellant's 
February 1998 VA examination, the appellant was diagnosed 
with external hemorrhoids.  Thus, the RO stated that when 
taking into consideration the date of release from active 
duty, date of claim, and the date of the diagnosis, it was 
reasonable to conclude that the appellant's condition was 
incurred during active military service.  Accordingly, 
reasonable doubt was resolved in the appellant's favor and 
service connection was granted for hemorrhoids.  


II.  Analysis

The appellant's service-connected hemorrhoids are currently 
rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under Diagnostic Code 7336, mild or moderate 
external or internal hemorrhoids warrant a noncompensable 
evaluation.  A 10 percent evaluation will be awarded for 
irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids manifested by persistent bleeding and with 
secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
service-connected hemorrhoids cause him.  The appellant 
maintains that during service, he was treated after 
complaining of pain, rectal bleeding, and blood in his stool.  
He states that at that time, he was given hemorrhoidal 
medication and released.  According to the appellant, at 
present, he has similar occurrences and he uses over-the-
counter medication in order to treat his hemorrhoids.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.

In the instant case, the evidence of record demonstrates that 
the appellant's hemorrhoids do not meet the criteria for a 
compensable evaluation under Diagnostic Code 7336.  As 
previously stated, in the appellant's February 1998 VA 
examination, there were no fissures upon examination of the 
anal area, and there were internal hemorrhoids at the 12 
o'clock, 3 o'clock, and 9 o'clock positions.  The Board notes 
that none of the hemorrhoids were thrombosed, and there was 
no evidence of any bleeding.  The diagnosis was of internal 
hemorrhoids at the 3, 9, and 12 o'clock positions.  Thus, in 
light of the above, the Board finds that the schedular 
criteria for an increased (compensable) rating under 
Diagnostic Code 7336 have not been met so as to warrant an 
increased (compensable) rating for the appellant's 
hemorrhoids.  As there is no current evidence of irreducible, 
large or thrombotic, internal or external hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences, 
a compensable evaluation under Diagnostic Code 7336 is not 
warranted.  


E.  Hypertension

I.  Factual Background

In February 1998, the appellant underwent a VA examination.  
At that time, he stated that he had shortness of breath on 
exertion and during anxiety attacks.  The appellant indicated 
that he also had chest pain after attacks of anxiety, and 
paroxysmal tachycardia while jogging or doing anything 
rapidly.  He noted that he was not currently receiving any 
treatment for his hypertension.  According to the appellant, 
he worked for Arcada Associates as an electronic technician.  

The physical examination showed that the appellant had a 
normal sinus rhythm with no murmurs, clicks, thrills, or 
rubs.  Heart size was normal on percussion and on x-ray 
evaluation.  The appellant's blood pressure sitting was 
142/97, lying was 140/90, and standing was 138/90.  No 
arrhythmias were present, and no murmurs or thrills were 
noted.  There was no evidence of congestive heart failure, 
rales, edema, or liver enlargement.  A chest x-ray was 
interpreted as showing no pleural disease, and the lungs were 
well expanded and free of focal consolidation, interstitial 
prominence, or mass.  Configuration of the cardiac and 
mediastinal silhouettes was normal, and the chest wall was 
unremarkable for the appellant's age.  The impression was of 
no active cardiac or pulmonary disease identified.  Following 
the physical examination and a review of the x-ray, the 
examining physician diagnosed the appellant with borderline 
hypertension.  The examiner stated that the appellant's 
hypertension did not affect his daily activities and that he 
was capable of more than sedentary employment.  

In an April 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
hypertension.  At that time, the RO stated that the 
appellant's service medical records were negative for any 
complaints or findings of hypertension.  However, the RO 
noted that the appellant's service medical records did reveal 
several elevated blood pressure readings with diastolic 
pressure of 90 or above.  In addition, the appellant's 
separation examination, dated in February 1997, reflected 
that the appellant's blood pressure was 140/92.  Thus, in 
light of the appellant's current blood pressure readings of 
142/97 sitting, 140/90 lying, and 138/90 standing, and his 
diagnosis of borderline hypertension, it was reasonable to 
conclude that the appellant's condition was incurred during 
active military service.  Accordingly, reasonable doubt was 
resolved in the appellant's favor and service connection was 
granted for hypertension. 




II.  Analysis

As previously stated, the appellant's service-connected 
hypertension is currently rated as zero percent disabling 
under Diagnostic Code 7101.  

A 10 percent rating is warranted for hypertensive vascular 
disease (essential arterial hypertension) when diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for control of hypertension and there is a 
history of diastolic blood pressure readings of predominantly 
100 or more.  (Emphasis added).  When diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (in effect prior to January 12, 1998).

By regulatory amendment, which became effective from January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating cardiovascular disorders, including 
hypertension, previously set forth in 38 C.F.R. §§ 4.100- 
4.104.  See 62 Fed. Reg. 65219 (1997).  The revised 
regulations pertaining to the evaluative criteria for 
hypertension are now codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  As the appellant filed 
his claim, on which this appeal is based, prior to January 
12, 1998, his claim must be evaluated under both the old and 
the revised criteria.

Under the revised criteria, a 10 percent evaluation is 
assigned where the diastolic pressure is predominantly 100 or 
more, or where the systolic pressure is predominantly 160 or 
more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication to control hypertension.  A 20 percent 
evaluation is assigned where the diastolic pressure is 
predominantly 110 or more, or where the systolic pressure is 
predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998. 

To summarize, the appellant contends that his current rating 
for his hypertension is not enough for the amount of 
disability that his hypertension causes him.  The appellant 
contends that he has shortness of breath on exertion and 
chest pain after attacks of anxiety.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.  

In the instant case, a review of the record demonstrates that 
the appellant's hypertension does not meet the criteria for a 
compensable evaluation under either the old or the new rating 
criteria.  The Board notes that in the appellant's separation 
examination, dated in February 1997, the appellant's blood 
pressure was 140/92.  Moreover, the Board further observes 
that in the appellant's February 1998 VA examination, the 
appellant's blood pressure readings included the following: 
(1) 142/97 sitting, (2) 140/90 lying, and (3) 138/90 
standing.  At that time, he was diagnosed with borderline 
hypertension.  In addition, the appellant noted that he was 
not currently receiving any treatment for his hypertension.  
Thus, in light of the above, the Board concludes that the 
evidence of record fails to show that either the diastolic or 
systolic pressure is sufficiently high to warrant a higher 
rating evaluation.  The Board observes that the current 
systolic and diastolic pressure readings are below the levels 
required for an increased rating under either the old or 
revised criteria.  Accordingly, an increased (compensable) 
rating for the appellant's service-connected hypertension is 
not warranted under either the old or the revised criteria 
for Diagnostic Code 7101.  


F.  Extraschedular Rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected disabilities, interference with the 
appellant's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disabilities in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The Board 
recognizes that the appellant has stated that his service-
connected disabilities interfere with his employment.  
However, in regards to the appellant's service-connected 
hypertension, the Board notes that in the appellant's 
February 1998 VA examination, the examiner stated that the 
appellant's hypertension did not affect his daily activities 
and that he was capable of more than sedentary employment.  
Thus, the evidence of record does not reflect any factor 
which takes the appellant outside of the norm, or which 
present an exceptional case where his currently assigned 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disabilities at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

In regards to the appellant's claims for an evaluation in 
excess of 10 percent for the residuals of a right wrist 
fracture, an increased (compensable) evaluation for 
hemorrhoids, and an increased (compensable) evaluation for 
hypertension, the Board notes that it has considered all 
pertinent sections of 38 C.F.R. § Parts 3 and 4 as required 
by the Court in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that the preponderance of the 
evidence is against the claims for an evaluation in excess of 
10 percent for the residuals of a right wrist fracture, an 
increased (compensable) evaluation for hemorrhoids, and an 
increased (compensable) evaluation for hypertension.  


ORDER

An evaluation in excess of 10 percent for the residuals of a 
right wrist fracture is denied.  

An increased evaluation of 30 percent for the appellant's 
asthma, to include sleep apnea, is granted, subject to the 
regulations applicable to the payment of monetary awards.  

A compensable evaluation for hemorrhoids is denied. 

A compensable evaluation for hypertension is denied.  


REMAND

The Board notes that in regards to the appellant's claim of 
entitlement to an increased (compensable) rating for enlarged 
tonsils, in an April 1998 rating decision, the RO granted the 
appellant's claim for service connection for enlarged 
tonsils.  At that time, the RO assigned a zero percent 
disabling rating under Diagnostic Code 6599-6516.  In April 
1998, the appellant submitted a statement to the RO.  At that 
time, he specifically stated that he disagreed with the zero 
percent disabling rating that had been assigned for his 
service-connected enlarged tonsils.   Thus, the RO should 
have construed the appellant's correspondence as a timely NOD 
because said correspondence was filed within one year from 
the date of mailing of the April 1998 rating decision 
assigning a zero percent disabling rating for the appellant's 
service-connected enlarged tonsils, which thereby, would have 
triggered the RO's responsibility to furnish the appellant 
with a SOC.  38 U.S.C.A. § 7105(b)(1), (2) (West 1991 & Supp. 
1997).  See Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  
The RO failed to do so, creating a procedural defect which 
requires a remand of the above claim under 38 C.F.R. § 19.9 
(1999).  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective October 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of a SOC as to that claim.  
Godfrey, supra; see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (Pursuant to 38 U.S.C.§ (a), (d)(1), (3), an NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after a SOC is issued by VA); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). Under such 
circumstances, however, the appeal will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.  

In view of the foregoing, the Board determines that further 
development is required before final action may be taken on 
the appellant's claim of entitlement to an evaluation in 
excess of zero percent for enlarged tonsils.   

Accordingly, this matter is REMANDED to the RO for the 
following action:

The appellant should be issued an SOC on 
the issue of entitlement to an increased 
(compensable) rating for enlarged 
tonsils.  In addition, the appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  

The appeal as to the claim of entitlement to an increased 
(compensable) rating for enlarged tonsils will be returned to 
the Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  The 
purpose of this REMAND is to afford the appellant due process 
of law in regards to his claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



